Exhibit 10.1


CONSULTING AND SEPARATION AGREEMENT
 
    This Consulting and Separation Agreement (the “Agreement”) is made and
entered into effective as of the 30th day of November 2009 by and between BKEP
Management, Inc. (formerly SGLP Management, Inc.), a Delaware corporation
(“BKEP”), and Kevin L. Foxx (“Foxx”) (collectively, the “Parties”).  Reference
is made herein to the Employment Agreement effective as of February 22, 2007
between BKEP GP Management, Inc. (formerly SemGroup Energy Partners Management,
Inc.) and Foxx (the “Employment Agreement”).  Capitalized terms used herein but
not otherwise defined in this Agreement shall have the meanings given such terms
in the Employment Agreement.
 
1.  
Modification of Employment Terms; Termination of Employment.

 
    (a) Effective as of December 1, 2009 (the “Consultant Start Date”), Foxx has
been removed from any and all officer positions he has held with BKEP, the MLP,
the General Partner and any affiliates.  Such termination shall be deemed for
the purposes of the Employment Agreement to be a termination without Cause under
Section 6.C. of the Employment Agreement and the provisions of Sections 6.B. and
6.C. shall apply, subject to the provisions of this Agreement.  As of December
1, 2009, Foxx shall remain employed by BKEP as a Consultant for Crude Oil
Operations with BKEP in accordance with the terms and conditions of this
Agreement.  As of the Consultant Start Date, Foxx and BKEP agree as follows:
 
    (i) In his capacity as Consultant for Crude Oil Operations, Foxx shall
perform such transitional duties in connection with operational matters of BKEP
as Foxx has traditionally performed as Chief Executive Officer of BKEP, as may
be directed by the Board, the President, or other appropriate officer of the
General Partner;
 
    (ii) In consideration of the consulting services to be performed by him
hereunder, Foxx shall receive thirty-seven thousand five hundred dollars
($37,500) per month during the period beginning on the Consultant Start Date and
ending on the Separation Date (as defined in Section 1(b));
 
    (iii) Foxx shall continue to be entitled to benefits as specified in Section
4.D. of the Employment Agreement in a manner consistent with the benefits Foxx
is receiving immediately prior to the Consultant Start Date, as may be modified
for similarly situated executives of BKEP;
 
    (iv) Foxx shall be entitled to a payment of $270,000 in accordance with the
SemGroup Energy Partners G.P., L.L.C. 2009 Executive Cash Bonus Plan (the “Cash
Bonus Plan”), payable no later than December 10, 2009, and Foxx shall have no
further right to additional payments under the Cash Bonus Plan;
 
    (v) Foxx shall not be entitled to any additional incentive compensation or
performance bonus payments;
 
    (vi) Foxx shall remain subject to the Policy on the Prevention of Insider
Trading and Misuse of Confidential Information of Semgroup Energy Partners, L.P;
and
 
    (vii) The continued employment contemplated by this Agreement may be
terminated by either party hereto upon 5 days written notice to the other party.
 


 
 

 
 
    (b) Effective as of February 28, 2010 (the “Separation Date”), Foxx’s
employment as a Consultant for Crude Oil Operations shall terminate without the
need for further action by the Parties.  Notwithstanding the foregoing, if
Foxx’s employment terminates prior to the Separation Date pursuant to Section
1(a)(vii), such earlier termination date shall be considered the “Separation
Date.”
 
    (c) At any time following the Consultant Start Date and prior to the
Separation Date, Foxx may retrieve (or caused to be retrieved), and BKEP shall
reasonably cooperate with Foxx in facilitating the retrieval of, the following
items of furniture, artwork and personal belongings in Foxx’s former BKEP Tulsa
and Houston offices:
 
    Houston:  sofa, coffee table, four chairs, armoire, desk, desk chair, four
art pieces, work table, stools, personal pictures, desk accessories and such
other office knick-knacks owned by Foxx; and
 
    Tulsa:  two chairs, work table, stools, armoire, end table, personal
pictures, desk accessories and such other office knick-knacks owned by Foxx.
 
2.  
Separation Benefits.

 
    In accordance with Section 6.C. of the Employment Agreement and in
consideration of Foxx’s execution (without revocation) of this Agreement and his
release of claims as provided in this Agreement, BKEP agrees to provide Foxx
with the following payments and benefits, less all required withholding and
other authorized deductions, on the next day following the Waiver Effective Date
(as defined in Section 17):
 
    (a) The sum of $900,000, which is an amount equal to 24 months of Foxx’s
Base Salary.
 
    (b) Continued participation in all group health plans (medical, dental and
vision), if any, of BKEP, until the first anniversary of the Separation Date, as
if there has been no termination of employment.  Foxx’s right to continued
coverage under BKEP’s group health plans pursuant to the Consolidated Omnibus
Budget Reconciliation Act of 1985 (“COBRA”) will commence after the first
anniversary of the Separation Date.
 
3.  
Payment of Accrued Benefits and Reimbursements Through Separation Date.

 
    (a) Within 10 days of the Separation Date, in accordance with Section 6.A.
of the Employment Agreement, Foxx shall be entitled to Foxx’s Base Salary which
has accrued for services performed through the Separation Date but which has not
yet been paid, less all required withholding and authorized deductions, through
the Separation Date.
 
    (b) Within 30 days of the Separation Date, in accordance with Section 4.D(2)
of the Employment Agreement, all reasonable out-of-pocket expenses incurred by
Foxx in the course of performance of his duties under the Employment Agreement
on or before the Separation Date, provided that Foxx submits a written request
(following BKEP’s standard business procedure) on or before 10 business days
following the Separation Date.  If Foxx fails to timely submit a request for
reimbursement, Foxx will be deemed to have waived the claim for
reimbursement.  BKEP will not reimburse Foxx for expense reports submitted after
10 business days following the Separation Date.
 


 
2

 


4.  
No Other Compensation.

 
    Except as set forth in Sections 2 and 3 above, Foxx shall not be entitled to
any other salary, commission, bonuses, employee benefits (including long and
short term disability, 401(k), and pension), expense reimbursement or
compensation from BKEP or its affiliates after the Separation Date and all of
Foxx’s rights to salary, commission, bonuses, employee benefits and other
compensation hereunder which would have accrued or become payable after the
Separation Date from BKEP (other than vested benefits under BKEP’s benefit plans
which are payable to Foxx pursuant to the terms and conditions set forth in the
applicable plan documents) shall cease upon the Separation Date, other than
those expressly required under applicable law (such as COBRA).
 
5.  
Indemnification.

 
    The Parties recognize that Foxx is an Indemnitee under the Amended and
Restated Limited Liability Company Agreement of SemGroup Energy Partners G.P.,
L.L.C. and the First Amended and Restated Agreement of Limited Partnership of
SemGroup Energy Partners, L.P., and an Indemnification Agreement between Foxx
and Blueknight Energy Partners, L.P. (formerly SemGroup Energy Partners, L.P.),
all dated as of July 20, 2007.  Foxx has claimed certain rights to
indemnification under those agreements as the result of, inter alia, the
following litigation matters:  (a) Chapter 11; Case No. 08-11525 (BLS) In
Re:  SEMCRUDE, L.P., et al, Debtors; In the United States Bankruptcy Court for
the District of Delaware; (b) Adversary No. 09-50189-BLS; Official Committee of
Unsecured Creditors of Semcrude, L.P., et al and Bank of America, N.A., vs.
Thomas L. Kivisto, Gregory C. Wallace, Westback Publishing Co., LLC, Brent
Cooper, Kevin L. Foxx, Alex G. Stallings; and (c) SemGroup Energy Partners,
L.P., Securities Litigation, Case No. 08-MD-01989-GKF-FHM, United States
District Court for the Northern District of Oklahoma.  Nothing in this Agreement
is intended to terminate or limit any of Foxx’s indemnification rights under the
agreements described above, which shall remain effective subject to their terms
and conditions.
 
6.  
General Release.

 
    In accordance with Section 6.C. of the Employment Agreement and in
consideration of the payments to be made hereunder and having acknowledged the
above-stated consideration as full compensation for and on account of any and
all injuries and damages which Foxx has sustained or claimed, or may be entitled
to claim, Foxx, for himself, and his heirs, executors, administrators,
successors and assigns, does hereby release, forever discharge and promise not
to sue BKEP, BKEP GP Management, Inc. (formerly SemGroup Energy Partners
Management, Inc.), Blueknight Energy Partners G.P., L.L.C. (formerly SemGroup
Energy Partners, G.P., L.L.C.) and Blueknight Energy Partners, L.P. (formerly
SemGroup Energy Partners, L.P.), their parents, subsidiaries, affiliates,
successors and assigns, and their past and present officers, directors,
partners, employees, members, managers, shareholders, agents, attorneys,
accountants, insurers, heirs, administrators, executors (collectively the
“Released Parties”) from any and all claims, liabilities, costs, expenses,
judgments, attorney fees, actions, known and unknown, of every kind and nature
whatsoever in law or equity, which Foxx had, now has, or may have against the
Released Parties relating in any way to Foxx’s employment with BKEP or BKEP GP
Management, Inc.or termination thereof, including but not limited to, (a) all
claims for contract damages, tort damages, special, general, direct, punitive
and consequential damages, compensatory damages, loss of profits, attorney fees
and any and all other damages of any kind or nature; (b) all contracts, oral or
written, between Foxx and any of the Released Parties except as otherwise
described herein; (c) any business enterprise or proposed enterprise
contemplated by any of the Released Parties, as well as (d) anything done or not
done prior to and including the date of execution of this Agreement ((a)-(d),
collectively, the “Released Employment Matters”).
 


 
3

 
 
    Foxx understands and agrees that this release and covenant not to sue shall
apply to any and all claims or liabilities arising out of or relating to Foxx’s
employment with BKEP and the termination of such employment, including, but not
limited to:  claims of discrimination based on age, race, color, sex (including
sexual harassment), religion, national origin, marital status, parental status,
veteran status, union activities, disability or any other grounds under
applicable federal, state or local law, including, but not limited to, claims
arising under the Age Discrimination in Employment Act of 1967, as amended; the
Americans with Disabilities Act; the Fair Labor Standards Act; the Family and
Medical Leave Act; and Title VII of the Civil Rights Act, as amended, the Civil
Rights Act of 1991; 42 U.S.C. § 1981, the Employee Retirement Income Security
Act, the Consolidated Omnibus Budget Reconciliation Act of 1985 as amended, the
Rehabilitation Act of 1973, the Equal Pay Act of 1963 (EPA) as well as any
claims regarding wages; benefits; vacation; sick leave; business expense
reimbursements; wrongful termination; breach of the covenant of good faith and
fair dealing; intentional or negligent infliction of emotional distress;
retaliation; outrage; defamation; invasion of privacy; breach of contract; fraud
or negligent misrepresentation; harassment; breach of duty; negligence;
discrimination; claims under any employment, contract or tort laws; claims
arising under any other federal law, state law, municipal law, local law, or
common law; any claims arising out of any employment contract, policy or
procedure; and any other claims related to or arising out of his employment or
the separation of his employment with BKEP except for any claims based on the
indemnification provisions of the agreements described in Section 5 above.
 
    In addition, Foxx agrees not to cause or encourage any legal proceeding
related to the Released Employment Matters to be maintained or instituted
against any of the Released Parties.
 
    This release does not apply to any claims for unemployment compensation or
any other claims or rights which, by law, cannot be waived, including the right
to file an administrative charge or participate in an administrative
investigation or proceeding; provided, however that Foxx disclaims and waives
any right to share or participate in any monetary award resulting from the
prosecution of such charge or investigation or proceeding.
 
    Nothing in this Agreement shall be construed to release any Released Party
from (i) any of the obligations set forth in this Agreement, (ii) any of the
indemnification obligations described in Section 5 above, or (iii) from any and
all claims, liabilities, costs, expenses, judgments, attorney fees, actions,
known and unknown, of every kind and nature whatsoever in law or equity, which
Foxx had, now has, or may have against the Released Parties which are not
Released Employment Matters.
 


 
4

 


7.  
Acknowledgement of Waiver of Claims under ADEA.

 
    Foxx expressly acknowledges that he is voluntarily, irrevocably and
unconditionally releasing and forever discharging BKEP and its respective
present and former parents, subsidiaries, divisions, affiliates, branches,
insurers, agencies, and other offices from all rights or claims he has or may
have against BKEP including, but not limited to, without limitation, all
charges, claims of money, demands, rights, and causes of action arising under
the Age Discrimination in Employment Act of 1967, as amended (“ADEA”),
including, but not limited to, all claims of age discrimination in employment
and all claims of retaliation in violation of ADEA.  Foxx further acknowledges
that the consideration given for this waiver of claims under the ADEA is in
addition to anything of value to which he was already entitled in the absence of
this waiver.  Foxx further acknowledges:  (a) that he has been informed by this
writing that he should consult with an attorney prior to executing this
Agreement; (b) that he has carefully read and fully understands all of the
provisions of this Agreement; (c) he is, through this Agreement, releasing BKEP
from any and all claims pursuant to the ADEA through the date hereof; (d) he
understands and agrees that this waiver and release does not apply to any claims
that may arise under the ADEA after the date he executes this Agreement; (e) he
has at least 45 days within which to consider this Agreement; and (f) he has
seven days following his execution of this Agreement to revoke the Agreement (as
provided in Section 17 of this Agreement); and (g) this Agreement shall not be
effective until the revocation period has expired and Foxx has signed and has
not revoked the Agreement.
 
    Attached as Appendix A is a list of the job titles and ages of all
individuals in the same organizational unit (corporate headquarters) and same or
similar job (executive officer) who are part of the November 2009 reduction in
force.  Attached as Appendix B is a list of the ages of all individuals in the
same organizational unit (corporate headquarters) and same or similar job
(executive officer) who are being retained.
 
8.  
Return of Confidential Information and Equipment.

 
    (a) The Parties agree that all terms and provisions of Section 7.A. of the
Employment Agreement related to Confidential Information shall remain in full
force and effect as provided in the Employment Agreement.
 
    (b) In accordance with Section 7.B. of the Employment Agreement, Foxx agrees
to deliver to BKEP (and will not keep in Foxx’s possession) specifications,
drawings blueprints, sketches, materials, equipment, other documents or
property, or reproductions of any aforementioned items developed by Foxx
pursuant to Foxx’s employment with BKEP or otherwise belonging to BKEP, its
successors or assigns.
 
9.  
Non-Disparagement.

 
    Foxx shall not, directly or indirectly, make or cause to be made and shall
use his best commercial efforts to cause the officers, directors, employee,
agents and representatives of any entity or person controlled by Foxx not to
make or cause to be made, any disparaging, denigrating, derogatory or other
negative, misleading or false statements orally or in writing to any person or
entity, including members of the investment community, press, and customers,
competitors and advisors to BKEP, about BKEP, its shareholders, subsidiaries or
affiliates, their respective officers or members of their boards of directors,
or the business strategy or plans, policies, practices or operations of BKEP,
its shareholders, subsidiaries or affiliates; provided, however, that nothing in
this Agreement shall apply to or restrict in any way the communication of
information by Foxx to any state or federal law enforcement agency or require
notice to BKEP thereof.
 


 
5

 
 
    BKEP agrees to use its best commercial efforts to prevent its officers,
directors, managers, supervisors, employees, agents and representatives from
making any disparaging, denigrating, derogatory or other negative, misleading or
false statements orally or in writing to any person or entity, including members
of the investment community, press, and customers, competitors and advisors to
BKEP regarding Foxx; provided, however, that nothing in this Agreement shall
apply to or restrict in any way the communication of information by BKEP to any
state or federal law enforcement agency or require notice to Foxx thereof.
 
10.  
Cooperation Agreement; Acknowledgement of Foxx Seeking New Employment.

 
    (a) Foxx acknowledges that in the course of his employment with BKEP, Foxx
has gained knowledge and experience and/or was a witness to events and
circumstances that may arise in or relate to BKEP’s defense or prosecution of
current or subsequent proceedings.  During the term of Foxx’s employment as a
Consultant for Crude Oil Operations, Foxx agrees to cooperate fully with BKEP’s
reasonable request as a witness and/or consultant in defending or prosecuting
claims of all kinds, including but not limited to, any litigation,
administrative actions or arbitrations.
 
    (b) BKEP acknowledges that Foxx may actively seek employment with (or other
association with) third parties during the term of his employment as a
Consultant for Crude Oil Operations, some of whom may be in direct competition
with the business of BKEP, provided that (i) Foxx may not use or disclose
Confidential Information in violation of Section 8(a) of this Agreement and (ii)
if Foxx accepts employment with a third party that competes with BKEP, Foxx will
be required to resign from BKEP immediately.
 
    (c) Notwithstanding the Arbitration Provision set forth in Section 11 of
this Agreement, the Parties agree that either party may resort to Oklahoma state
courts having equity jurisdiction in and for Tulsa County, Oklahoma and the
United States District Court for the Northern District of Oklahoma, to enforce
this Section 10 of the Agreement by injunctive relief.  The Parties agree that
this promise is a material inducement to each party entering into this
Agreement.  Additionally, the Parties agree that either party may enforce this
promise without posting a bond and without giving notice to the maximum extent
permitted by law.
 
11.  
Arbitration.

 
    Any dispute arising out of or relating to this Agreement, including the
breach, termination or validity thereof, shall be finally resolved by
arbitration in accordance with the CPR Institute for Dispute Resolution Rules
for Non-Administered Arbitration in effect on the date of this Agreement by a
single arbitrator selected in accordance with the CPR Rules.  The arbitration
shall be governed by the Federal Arbitration Act, 9 U.S.C. §§ 1-16, and judgment
on the award rendered by the arbitrator may be entered by any court having
jurisdiction thereof.  The place of arbitration shall be in Tulsa,
Oklahoma.  The arbitrator’s decision must be based on the provisions of this
Agreement and the relevant facts, and the arbitrator’s reasoned decision and
award shall be binding on the Parties.  Nothing herein is or shall be deemed to
preclude BKEP’s resort to the injunctive relief prescribed in this Agreement,
including any injunctive relief implemented by the arbitrator pursuant to this
Section 11.  The Parties will each bear their own attorneys’ fees and costs in
connection with any dispute.
 


 
6

 


12.  
Resolution of Claims.

 
    The provisions of this Agreement are contractual and not merely recitals and
are intended to resolve disputed claims.  No party hereto admits liability of
any kind and no portion of this Agreement shall be construed as an admission of
liability.
 
13.  
No Assignment of Claims.

 
    Foxx and BKEP represent, recognizing that the truth of the following
representation is a material consideration upon which this Agreement is based,
that they have not heretofore assigned or transferred, or purported to assign or
transfer, to any person or entity, any claim or any portion thereof, or interest
therein relating to any claims being released by any party to this Agreement,
and that they are unaware of any other entity having any interest in such
claims, and agree to indemnify and hold the other party harmless from and
against any and all claims, based on or arising out of any such third-party
interest in, or assignment or transfer, or purported assignment or transfer of,
any claims, or any portion thereof or interest therein.
 
14.  
Governing Law.

 
    This Agreement shall be governed by and construed in accordance with the
laws of the State of Oklahoma (except that no effect shall be given to any
conflicts of law principles thereof that would require the application of the
laws of another jurisdiction).
 
15.  
Notice.

 
    All notices and other communications hereunder shall be in writing and shall
be given (and shall be deemed to have been duly given upon receipt) by delivery
in person, by registered or certified mail (return receipt requested and with
postage prepaid thereon) or by facsimile transmission to the respective parties
at the following addresses (or at such other address as either party shall have
previously furnished to the other in accordance with the terms of this Section):
 
    if to BKEP:
 
       BKEP Management, Inc.
       Two Warren Place
       6120 South Yale Avenue, Suite 500
       Tulsa, Oklahoma 74136
       Attention:  Chairman of the Board
 
    if to Foxx:
 
       Kevin L. Foxx
       318 Belin Manor
       Houston, Texas  77024
 
    with a copy to:
 
       Joseph W. DiCecco
       Gordon & Rees, LLP
       1900 West Loop South, Suite 1000
       Houston, Texas  77027




 
7

 


16.  
Sufficient Time to Review.

 
    Foxx acknowledges and agrees that: (i) he has had reasonable and sufficient
time to read and review this Agreement and that he has, in fact, read and
reviewed this Agreement; (ii) that he has the right to consult with legal
counsel regarding this Agreement and is encouraged to consult with legal counsel
with regard to this Agreement; (iii) that he has had (or has had the opportunity
to take) 45 calendar days to discuss the Agreement with a lawyer of his choice
before signing it and, if he signs before the end of that period, he does so of
his own free will and with the full knowledge that he could have taken the full
period; (iv) that he is entering into this Agreement freely and voluntarily and
not as a result of any coercion, duress or undue influence; (v) that he is not
relying upon any oral representations made to him regarding the subject matter
of this Agreement; (vi) that by this Agreement he is receiving consideration in
addition to that which he was already entitled; and (vii) that he has received
all information he requires from BKEP in order to make a knowing and voluntary
release and waiver as provided in Sections 6 and 7 above.
 
17.  
Revocation/Payment.

 
    Foxx acknowledges and agrees that he has seven days from the date of the
execution of this Agreement within which to rescind or revoke this Agreement by
providing notice in writing to BKEP.  Foxx further understands that the
Agreement will have no force and effect until the end of that seventh day (the
“Waiver Effective Date”), and that, he will receive the payments and benefits
identified in Section 2 above following BKEP’s receipt of the Agreement as
executed by Foxx if the Agreement is not revoked prior to the Waiver Effective
Date.  If Foxx revokes the Agreement pursuant to this Section 17, this Agreement
shall be deemed null and void.
 
18.  
Taxes.

 
    All payments made by BKEP under this Agreement will be subject to applicable
federal, state and local taxes, and withholdings required for the same, which
taxes will be the responsibility of Foxx.
 
19.  
Entire Agreement; Severability.

 
    This Agreement constitutes the entire agreement and understanding among the
Parties and replaces, cancels and supersedes any prior agreements and
understandings relating to the subject matter hereof including, without
limitation, the Employment Agreement, except as expressly provided herein, and
all prior representations, agreements, understandings and undertakings among the
parties hereto with respect to the subject matter hereof are merged herein.  The
Parties agree that this Agreement is the entire agreement between the parties
relating to the subject matter hereof, and that there is no agreement,
representation or other inducement for the execution of this Agreement other
than the consideration recited herein.
 
    Should any provision of this Agreement be found to be invalid or
unenforceable, the remaining provisions of this Agreement shall be deemed to be
in full force and effect to the fullest extent permitted by law.  Any waiver of
any term or provision of this Agreement shall not be deemed a continuing waiver
and shall not prevent the Parties’ enforcement of such provision in the future.
 


 
8

 


20.  
Confidentiality.

 
    The Parties agree that the contents of this Agreement, including but not
limited to its financial terms, are and will be kept strictly confidential by
the Parties.  By executing this Agreement, each Party agrees and represents that
it has maintained and will maintain the confidential nature of the agreement and
has not and will not disclose its terms to any third party, except to (a) such
party’s legal counsel, tax advisors and immediate family members who agree to
keep it confidential; (b) as required by law in which case such party shall
notify the other party in writing in advance of such disclosure; and (c) as
necessary to enforce this Agreement.  Notwithstanding the foregoing, the Parties
agree that this Agreement may be filed with the Securities and Exchange
Commission as an exhibit to any appropriate securities filing, as determined by
BKEP in its discretion.
 
21.  
Section 409A.

 
    Each payment under this Agreement, including each payment in a series of
installment payments, is intended to be a separate payment for purposes of
Treas. Reg. §1.409A-2(b), and is intended to be: (i) exempt from Section 409A of
the Internal Revenue Code of 1986, the regulations and other binding guidance
promulgated thereunder (“Section 409A”), including, but not limited to, by
compliance with the short-term deferral exemption as specified in Treas. Reg. §
1.409A-1(b)(4), or (ii) in compliance with Section 409A, including, but not
limited to, being paid pursuant to a fixed schedule or specified date pursuant
to Treas. Reg. § 1.409A-3(a) and the provisions of this Agreement will be
administered, interpreted and construed accordingly.
 
22.  
Binding Effect.

 
    This Agreement shall be binding on and inure to the benefit of each of the
parties hereto, as well as their respective successors, assigns, heirs,
executors and administrators.
 
FOXX AFFIRMS THAT HE HAS CONSULTED WITH HIS ATTORNEY OR HAS HAD AN OPPORTUNITY
TO DO SO PRIOR TO SIGNING THIS AGREEMENT AND THAT HE IS EXECUTING THE AGREEMENT
VOLUNTARILY AND WITH FULL UNDERSTANDING OF ITS CONSEQUENCES.


[Signature page follows]


 
9

 


IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Agreement effective as of the date first written above.


BKEP Management, Inc.




By:           /s/ Alex G. Stallings  _____________
Name: Alex G. Stallings
Title:   Chief Financial Officer






Foxx:


 
/s/ Kevin L. Foxx________________
Kevin L. Foxx


 
10
 


 